DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-16 and 19-22 are currently pending and prosecuted.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.
Response to Arguments
Applicant's arguments filed 9 August 2022 have been fully considered but they are not persuasive. Applicant contends incorporating previously presented claim 3 into the independent claims places the application in condition for allowance. The Examiner respectfully disagrees.
Specifically, Applicant, in Remarks, argues the prior art reference Yeh fails to teach the arrangement of the lines as previously claimed by stating that [0057] of Yeh does not support the phrase alternating with each other while citing directly from Yeh that the line groups interleave one another. Merriam-Webster defines interleave as “to arrange in . . . alternate layers.” Thus, the phrase alternating and interleaving are considered synonymous. As such, Yeh, in Fig. 1 and [0057], clearly show that the data lines D1-D4 and the touch sensing lines S1-S4 are in an alternating arrangement. Additionally, the data lines D1-D4 and the touch sensing lines S1-S4 transmit different types of signals. Further, as shown in Fig. 1, the groups of data lines D1-D4 and touch sensing lines S1-S4 also alternate in the display area and non-display area. 
As such, Applicant’s arguments are not considered persuasive.
It should be noted the Applicant’s independent claims do not further define the “a plurality of first groups” or “a plurality of second groups.” The newly added claims attempt to further define this limitation but require there only to be “at least one” of the first connection line and second connection line. The Examiner recommends providing limitations to further define the group set up to be at least two or more of the first connection or second connection lines or, as previously indicated, to provide amendments with respect to the line layout shown in Figs. 4-6 of the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, US PG-Pub 2018/0188867, hereinafter Yeh, in view of Fu et al., US PG-Pub 2011/0085122, hereinafter Fu, and Du et al., US PG-Pub 2018/0173346, hereinafter Du.
Regarding Claim 1, Yeh teaches a wiring structure (Fig. 1) for connecting a plurality of first electrical contacts (contact hole ch) to respective ones of a plurality of second electrical contacts (display pads 121-124 and touch pads 131-134), the plurality of second electrical contacts being arranged in a second straight line over a second span (Fig. 1, and corresponding descriptions), the second span being less than the first span (Fig. 1, and corresponding descriptions), the wiring structure comprising: 
a plurality of first connection lines (data lines D1-D4) in a first wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers), wherein the plurality of first connection lines extend respectively from first ones of the plurality of first electrical contacts to first ones of the plurality of second electrical contacts and do not intersect each other (Fig. 1, and corresponding descriptions; [0057]); and 
a plurality of second connection lines (touch sensing lines S1-S4) in a second wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers), wherein the plurality of second connection lines extend respectively from second ones of the plurality of first electrical contacts to second ones of the plurality of second electrical contacts and do not intersect each other (Fig. 1, and corresponding descriptions; [0057]), 
wherein an orthographic projection of any one of the first connection lines onto a plane parallel to the first and second wiring layers does not intersect an orthographic projection of any one of the second connection lines onto the plane (Fig. 1, and corresponding descriptions; [0057]);
wherein the plurality of first connection lines and the plurality of second connection lines are arranged such that the first connection lines and the second connection lines alternate with each other when viewed from a direction perpendicular to the first and second wiring layers (Fig. 1, and corresponding descriptions, showing the data lines D1-D4 alternate with the touch sensing lines S1-S4 when viewed from a direction perpendicular to the wiring layers; [0057]);
wherein the first and second connection lines that alternate with each other are divided into a plurality of first groups configured to transfer a first type of signals (Fig. 1, and corresponding descriptions; [0056]-[0057], noting how, in [0054], the data lines D1-D4 transfer data signals and the touch sensing lines S1-S4 transfer touch sensing signals) and a plurality of second groups configured to transfer a second type of signals (Fig. 1, and corresponding descriptions; [0057], noting how, in [0054], the data lines D1-D4 transfer data signals and the touch sensing lines S1-S4 transfer touch sensing signals), and the first groups and the second groups alternate with each other (Fig. 1, and corresponding descriptions, showing how the groups of data lines and touch sensing lines alternate with one another as do the pad portions associated with the data lines and touch sensing lines in the non-display area; [0057]).
However, Yeh does not explicitly teach the plurality of first electrical contacts being arranged in a first straight line over a first span.
Fu teaches the plurality of first electrical contacts being arranged in a first straight line over a first span (Fu: Figs. 2 and 4, and corresponding descriptions, showing the first electrical contact points are in a straight line).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layout taught by Fu into the device taught by Yeh in order to better control the signal strength (Fu: [0049]), thereby improving the overall quality of the transmission lines.
However, Yew, as modified by Fu, does not explicitly teach the first straight line being parallel to the second straight line.
Du teaches the first straight line being parallel to the second straight line (Du: Figs. 3, 5 and 6, and corresponding descriptions, showing the pad locations in the peripheral area are connected to contacts, the dark contact blocks, in the touch area and showing the straight line between the first contacts and the straight line between the second contacts are parallel).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the parallel lines taught by Du into the device taught by Yew, and modified by Fu, in order to help isolate the signal interference (Du: [0045]), thereby providing higher quality touch sensitivity.
Regarding Claim 4, Yeh, as modified by Fu and Du, teaches the wiring structure of claim 1, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]), and 
wherein the plurality of second groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 5, Yeh, as modified by Fu and Du, teaches the wiring structure of claim 1, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]), and 
wherein the plurality of second groups each comprise a respective one of the first connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 6, Yeh, as modified by Fu and Du, teaches the wiring structure of claim 1, wherein the first connection lines are different in quantity from the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057], [0059]).
Regarding Claim 7, Yeh, as modified by Fu and Du, teaches the wiring structure of claim 1, wherein the first connection lines and the second connection lines comprise metal lines (Yeh: [0094]).
Regarding Claim 8, Yeh, as modified by Fu and Du, teaches the wiring structure of claim 1, further comprising an insulating layer (Yeh: insulation layers INS1-INS4) between the first wiring layer and the second wiring layer (Yeh: 5K and 7A-7G, and corresponding descriptions).
Regarding Claim 16, Yeh, as modified by Fu and Du, teaches the wiring structure of claim 1, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]), and 
wherein the plurality of second groups each comprise a respective one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 9, Yeh teaches a method of manufacturing a wiring structure (Fig. 1) for connecting a plurality of first electrical contacts (contact hole ch) to respective ones of a plurality of second electrical contacts (display pads 121-124 and touch pads 131-134), the plurality of second electrical contacts being arranged in a second straight line over a second span (Fig. 1, and corresponding descriptions), the second span being less than the first span (Fig. 1, and corresponding descriptions), the method comprising: 
forming in a first wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers) a plurality of first connection lines (data lines D1-D4) that extend respectively from first ones of the plurality of first electrical contacts to first ones of the plurality of second electrical contacts (Fig. 1, and corresponding descriptions; [0057]), wherein the first connection lines do not intersect each other (Fig. 1, and corresponding descriptions; [0057]); and 
forming in a second wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers) a plurality of second connection lines (touch sensing lines S1-S4) that extend respectively from second ones of the plurality of first electrical contacts to second ones of the plurality of second electrical contacts (Fig. 1, and corresponding descriptions; [0057]), wherein the second connection lines do not intersect each other (Fig. 1, and corresponding descriptions; [0057]), 
wherein an orthographic projection of any one of the first connection lines onto a plane parallel to the first and second wiring layers does not intersect an orthographic projection of any one of the second connection lines onto the plane (Fig. 1, and corresponding descriptions; [0057]);
wherein the plurality of first connection lines and the plurality of second connection lines are arranged such that the first connection lines and the second connection lines alternate with each other when viewed from a direction perpendicular to the first and second wiring layers (Fig. 1, and corresponding descriptions, showing the data lines D1-D4 alternate with the touch sensing lines S1-S4 when viewed from a direction perpendicular to the wiring layers; [0057]);
wherein the first and second connection lines that alternate with each other are divided into a plurality of first groups configured to transfer a first type of signals (Fig. 1, and corresponding descriptions; [0056]-[0057], noting how, in [0054], the data lines D1-D4 transfer data signals and the touch sensing lines S1-S4 transfer touch sensing signals) and a plurality of second groups configured to transfer a second type of signals (Fig. 1, and corresponding descriptions; [0057], noting how, in [0054], the data lines D1-D4 transfer data signals and the touch sensing lines S1-S4 transfer touch sensing signals), and the first groups and the second groups alternate with each other (Fig. 1, and corresponding descriptions, showing how the groups of data lines and touch sensing lines alternate with one another as do the pad portions associated with the data lines and touch sensing lines in the non-display area; [0057]).
However, Yeh does not explicitly teach the plurality of first electrical contacts being arranged in a first straight line over a first span.
Fu teaches the plurality of first electrical contacts being arranged in a first straight line over a first span (Fu: Figs. 2 and 4, and corresponding descriptions, showing the first electrical contact points are in a straight line).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layout taught by Fu into the device taught by Yeh in order to better control the signal strength (Fu: [0049]), thereby improving the overall quality of the transmission lines.
However, Yew, as modified by Fu, does not explicitly teach the first straight line being parallel to the second straight line.
Du teaches the first straight line being parallel to the second straight line (Du: Figs. 3, 5 and 6, and corresponding descriptions, showing the pad locations in the peripheral area are connected to contacts, the dark contact blocks, in the touch area and showing the straight line between the first contacts and the straight line between the second contacts are parallel).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the parallel lines taught by Du into the device taught by Yew, and modified by Fu, in order to help isolate the signal interference (Du: [0045]), thereby providing higher quality touch sensitivity.
Regarding Claim 10, Yeh teaches a display device (in-cell touch display panel 100) comprising: 
a wiring structure (Fig. 1) for connecting a plurality of first electrical contacts (contact hole ch) to respective ones of a plurality of second electrical contacts (display pads 121-124 and touch pads 131-134), the plurality of second electrical contacts are arranged in a second straight line over a second span (Fig. 1, and corresponding descriptions), the second span is less than the first span (Fig. 1, and corresponding descriptions), and the wiring structure comprises: 
a plurality of first connection lines (data lines D1-D4) in a first wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers), wherein the plurality of first connection lines extend respectively from first ones of the plurality of first electrical contacts to first ones of the plurality of second electrical contacts and do not intersect each other (Fig. 1, and corresponding descriptions; [0057]); and 
a plurality of second connection lines (touch sensing lines S1-S4) in a second wiring layer (Figs. 5K and 7A-7G, and corresponding descriptions, showing the wiring layers), wherein the plurality of second connection lines extend respectively from second ones of the plurality of first electrical contacts to second ones of the plurality of second electrical contacts and do not intersect each other (Fig. 1, and corresponding descriptions; [0057]), 
wherein an orthographic projection of any one of the first connection lines onto a plane parallel to the first and second wiring layers does not intersect an orthographic projection of any one of the second connection lines onto the plane (Fig. 1, and corresponding descriptions; [0057]);
wherein the plurality of first connection lines and the plurality of second connection lines are arranged such that the first connection lines and the second connection lines alternate with each other when viewed from a direction perpendicular to the first and second wiring layers (Fig. 1, and corresponding descriptions, showing the data lines D1-D4 alternate with the touch sensing lines S1-S4 when viewed from a direction perpendicular to the wiring layers; [0057]);
wherein the first and second connection lines that alternate with each other are divided into a plurality of first groups configured to transfer a first type of signals (Fig. 1, and corresponding descriptions; [0056]-[0057], noting how, in [0054], the data lines D1-D4 transfer data signals and the touch sensing lines S1-S4 transfer touch sensing signals) and a plurality of second groups configured to transfer a second type of signals (Fig. 1, and corresponding descriptions; [0057], noting how, in [0054], the data lines D1-D4 transfer data signals and the touch sensing lines S1-S4 transfer touch sensing signals), and the first groups and the second groups alternate with each other (Fig. 1, and corresponding descriptions, showing how the groups of data lines and touch sensing lines alternate with one another as do the pad portions associated with the data lines and touch sensing lines in the non-display area; [0057]).
However, Yeh does not explicitly teach wherein the plurality of first electrical contacts being arranged in a first straight line over a first span.
Fu teaches wherein the plurality of first electrical contacts being arranged in a first straight line over a first span (Fu: Figs. 2 and 4, and corresponding descriptions, showing the first electrical contact points are in a straight line).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the layout taught by Fu into the device taught by Yeh in order to better control the signal strength (Fu: [0049]), thereby improving the overall quality of the transmission lines.
However, Yew, as modified by Fu, does not explicitly teach the first straight line being parallel to the second straight line.
Du teaches the first straight line being parallel to the second straight line (Du: Figs. 3, 5 and 6, and corresponding descriptions, showing the pad locations in the peripheral area are connected to contacts, the dark contact blocks, in the touch area and showing the straight line between the first contacts and the straight line between the second contacts are parallel).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the parallel lines taught by Du into the device taught by Yew, and modified by Fu, in order to help isolate the signal interference (Du: [0045]), thereby providing higher quality touch sensitivity.
Regarding Claim 11, Yeh, as modified by Fu and Du, teaches the display device of claim 10, further comprising: 
a touch display panel (Yeh: in-cell touch display panel 100) comprising touch signal lines (Yeh: touch sensing lines S1-S4) and display signal lines (Yeh: data lines D1-D4); and 
a driver (Yeh: driving circuit 110) integrated with a touch driving circuit (Yeh: [0057]-[0058]) and a display driving circuit (Yeh: [0057]-[0058]), wherein the driver comprises a bonding area and a plurality of first pins and a plurality of second pins in the bonding area (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), the first pins are configured to supply display signals (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), the second pins are configured to supply touch signals (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), and the first pins and the second pins are arranged in a straight line in the bonding area (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), 
wherein the display signal lines are connected to the first pins via the wiring structure (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]), and 
wherein the touch signal lines are connected to the second pins via the wiring structure (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]).
Regarding Claim 12, Yeh, as modified by Fu and Du, teaches the display device of claim 11, further comprising a glass substrate carrying the driver (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]).
Regarding Claim 13, Yeh, as modified by Fu and Du, teaches the display device of claim 11, further comprising a thin film substrate carrying the driver (Yeh: Fig. 1, and corresponding descriptions; [0057]-[0058]).
Regarding Claim 14, Yeh, as modified by Fu and Du, teaches the display device of claim 11, wherein the touch display panel comprises a self-capacitive touch display panel (Yeh: [0097]).
Regarding Claim 19, Yeh, as modified by Fu and Du, teaches the display device of claim 10, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]), and 
wherein the plurality of second groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions; [0057]).
Regarding Claim 20, Yeh, as modified by Fu and Du, teaches the display device of claim 10, further comprising an insulating layer (Yeh: insulation layers INS1-INS4) between the first wiring layer and the second wiring layer (Yeh: 5K and 7A-7G, and corresponding descriptions).
Regarding Claim 21, Yeh, as modified by Fu and Du, teaches the display device of claim 10, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions, showing how the groups of data lines and touch sensing lines alternate with one another as do the pad portions associated with the data lines and touch sensing lines in the non-display area. The Examiner considers the first group to be the odd numbered data lines with the odd numbered touch sensing lines and the second group to be the even numbered data lines with the even numbered touch sensing lines; [0057]), and 
wherein the plurality of second groups each comprise a respective one of the first connection lines (Yeh: Fig. 1, and corresponding descriptions, showing how the groups of data lines and touch sensing lines alternate with one another as do the pad portions associated with the data lines and touch sensing lines in the non-display area and the second group includes at least one data line; [0057]).
Regarding Claim 22, Yeh, as modified by Fu and Du, teaches the display device of claim 10, wherein the plurality of first groups each comprise at least one of the first connection lines and at least one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions, showing how the groups of data lines and touch sensing lines alternate with one another as do the pad portions associated with the data lines and touch sensing lines in the non-display area. The Examiner considers the first group to be the odd numbered data lines with the odd numbered touch sensing lines and the second group to be the even numbered data lines with the even numbered touch sensing lines; [0057]), and 
wherein the plurality of second groups each comprise a respective one of the second connection lines (Yeh: Fig. 1, and corresponding descriptions, showing how the groups of data lines and touch sensing lines alternate with one another as do the pad portions associated with the data lines and touch sensing lines in the non-display area and the second group includes at least one touch sensing line; [0057]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh, as modified by Fu and Du, as applied to claim 11 above, and further in view of Wang et al., US PG-Pub 2016/0370904, hereinafter Wang.
Regarding Claim 15, Yeh, as modified by Fu, teaches the display device of claim 11. However, Yeh, as modified by Fu and Du, does not explicitly teach wherein the touch display panel comprises a mutual capacitive touch display panel.
Wang teaches wherein the touch display panel comprises a mutual capacitive touch display panel (Wang: [0027], [0041]-[0044]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the mutual capacitance taught by Wang into the device taught by Yeh, as modified by Fu and Du, in order to provide an alternative driving method (Wang: [0041]), thereby providing a more accurate touch sensing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627